IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40118
                        Conference Calendar



DAMON SIMS,

                                           Plaintiff-Appellant,

versus

DAVID W. MCDOWELL, Captain, Beto I;
Chuck BISCOE, Warden, Beto I;
Danny Grazious, Correctional Officer II, Beto I,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-182
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges

PER CURIAM:*

     Damon Sims (TDCJ # 641674) appeals the magistrate judge’s

dismissal of his pro se and in forma pauperis (IFP) civil rights

complaint pursuant to 28 U.S.C. § 1915A.    Sims asserts that he

was denied due process in connection with a disciplinary

proceeding.

     Prisoner complaints may be dismissed under § 1915A if they

are “frivolous, malicious, or fail[] to state a claim upon which



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40118
                                 -2-

relief may be granted[.]”   See § 1915A(b)(1); Ruiz v. United

States, 160 F.3d 273, 274 (5th Cir. 1998).      A dismissal under

§ 1915A is reviewed de novo.     Ruiz, 160 F.3d at 275.

     The magistrate judge did not err by concluding that Sims has

not shown the violation of a protected liberty interest in

connection with the disciplinary proceeding.      See Malchi v.

Thaler, 211 F.3d 953, 958 (5th Cir. 2000); Madison v. Parker,

104 F.3d 765, 767-68 (5th Cir. 1997).      The judgment is thus

AFFIRMED.   All outstanding motions are DENIED.

     AFFIRMED; MOTIONS DENIED.